PER CURIAM.
On a bill to review the action of the Supervisor of Permits in refusing a permit to the appellee for the operation of a cereal beverage plant for 1930, the District Court, by decree in June, 1931, ordered that a permit issue for that year. The Supervisor appealed. Since then the plant has been destroyed by fire. As, concededly, there is no possibility of its being rebuilt before the expiration of the permit, the questions in the case have become moot. This court, therefore, will make an order affirming the decree of the District Court which, being purely formal, will be without prejudice to either party in any future transactions between them, and' will not commit this court on any of the questions involved.